Citation Nr: 0416144	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  01-09 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.

(The matter of entitlement to reimbursement for unauthorized 
medical expenses is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel
INTRODUCTION

The claimant/appellant is the widow of a veteran who served 
on active duty from July 1942 to July 1946, and died in 
February 2001.  This matter arises from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York. 

(The matter of entitlement to reimbursement for unauthorized 
medical expenses is addressed in a separate decision as it is 
on appeal from a decision by a different agency of original 
jurisdiction (AOJ).)

This case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary matter that must be addressed is which issue or 
issues are properly before Board of Veterans' Appeals (Board) 
at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is issued.  In essence, the following sequence is 
required:  There must be a decision by the RO, the claimant 
must express timely disagreement with the decision (by filing 
a timely NOD), VA must respond by explaining the basis of the 
decision to the claimant (in a SOC), and finally the claimant 
must complete the process by stating his/her argument in a 
timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In the May 2003 decision, the RO found that the appellant was 
not entitled to DIC  under 38 U.S.C.A. § 1151.  In September 
2003, she submitted a statement disagreeing with that 
decision; it appears that no subsequent SOC was issued 
regarding this matter.  Under Manlincon v. West, 12 Vet. App. 
238, 240 (1999), the Board must instruct the RO that this 
issue is pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 19.26.  It is noteworthy that the claim is 
not before the Board at this time, and will only be before 
the Board if the claimant files a timely substantive appeal 
after a SOC is issued.  

Consequently, the case is REMANDED for the following:

The RO should issue an appropriate SOC 
addressing the matter of entitlement 
to DIC under 38 U.S.C.A. § 1151.  The 
appellant must be advised of the time 
limit for filing a substantive appeal.  
38 C.F.R. § 20.302(b).  If she timely 
perfects an appeal, this matter should 
be returned to the Board for further 
appellate consideration, if otherwise 
in order. 

The purpose of this remand is to comply with the guidelines 
of the United States Court of Appeals for Veterans Claims in 
Manlincon, supra.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




